DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 01/07/2021. Claims 1, 4, 12 and 15 are amended. Claims 2, 3, 13 and 14 are cancelled. Claims 1, 4-12 and 15-20 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claim 12, the prior art of record fails to teach or suggest “A touch sensor display device comprising: a display panel in which a plurality of gate lines, a plurality of data lines, a plurality of sensing lines, and a plurality of subpixels are arranged; a touch panel disposed within the display panel; a gate driver circuit disposed on a side of the display panel to drive the plurality of gate lines; a data driver circuit disposed on a side of the display panel to a polarity control circuit, configured to control a polarity of a touch sensing signal, transferred through the plurality of sensing lines, by dividing the touch sensing signal into a plurality of signals, an integrator circuit configured to charge a voltage output from the polarity control circuit, and a sampling circuit configured to generate a sensing output voltage by sampling the voltage charged in the integrator circuit; and a controller configured to control signals applied to the gate driver circuit, the data driver circuit, and the touchscreen driver circuit wherein the polarity control circuit includes: a plurality of voltage followers dividing the touch sensing signal into the plurality of signals and transferring the plurality of signals to the integrator circuit; and an inverting amplifier connected to one of the plurality of voltage followers, wherein each of the plurality of voltage followers comprises: an operational amplifier having a non-inverting input terminal receiving the touch sensing signal, which is equally applied to respective operational amplifiers of the plurality of voltage followers, and an inverting input terminal, to which an output signal of the operational amplifier is fed back”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624